159 U.S. 680 (1895)
BUCKLIN
v.
UNITED STATES (No. 1).
No. 246.
Supreme Court of United States.
Submitted October 21, 1895.
Decided November 18, 1895.
APPEAL FROM THE DISTRICT COURT OF THE UNITED STATES FOR THE DISTRICT OF KANSAS.
*681 Mr. Thomas T. Taylor for appellant.
Mr. Assistant Attorney General Dickinson for appellees.
MR. JUSTICE HARLAN delivered the opinion of the court.
The appellant Bucklin was convicted of the crime of perjury under section 5392 of the Revised Statutes, and sentenced to imprisonment at hard labor in the penitentiary for the term of one and one-half years, and also to pay a fine of one hundred dollars. He seeks a review of that judgment by the present appeal.
The appeal must be dismissed. By section five of the act of March 3, 1891, c. 517, 26 Stat. 826, "appeals or writs of error may be taken from the District Courts or from the existing Circuit Courts" of the United States directly to this court, in certain enumerated cases, civil and criminal, among others, "in cases of conviction of a capital or otherwise infamous crime." There was no purpose by that act to abolish the general distinction, at common law, between an appeal and a writ of error. The final judgment of a court of the United States in a case of the conviction of a capital or otherwise infamous crime is not reviewable here except upon writ of error. Our review of the judgment, when brought here in that form, is confined to questions of law, properly presented by a bill of exceptions, or arising upon the record.
Appeal dismissed.